Exhibit 10.3
SoundBite Communications, Inc.
Change in Control Agreement
May 1, 2009
Mr. James A. Milton
2508 Beacon Crest Drive
Plano, Texas 75093
Dear Jim:
     This change in control agreement (this “Agreement”) will confirm the terms
of certain compensation due to you by SoundBite Communications, Inc. and any
successor (the “Company”) in the event of a Change in Control (as defined below)
of the Company.
     1. Definitions.
     (a) “Awards” means stock, options, awards and purchase rights granted to
you under any of the stock plans or stock option plans of the Company and
outstanding immediately before a Change in Control.
     (b) “Cause” means termination of your employment by the Company for either
of the following reasons:

  (i)   your willful misconduct or gross negligence in the performance of your
duties as an employee and officer of the Company (as determined by a majority of
the directors of the Company other than, if applicable, you); or     (ii)   your
criminal misconduct by you in connection with the performance of your duties as
an employee and officer of the Company.

     (c) “Change in Control” means:

  (i)   a sale by the Company, whether for cash or securities, of all or
substantially all of its assets; or     (ii)   a merger or consolidation of the
Company with or into another entity in a transaction where the shares of the
Company’s capital stock outstanding immediately prior to the closing of such
merger or consolidation represent or are converted into or exchanged for shares
that represent less than a majority of the shares of capital stock of the
resulting or surviving entity outstanding immediately after the closing of such
merger or consolidation.

Notwithstanding the foregoing, the issuance by the Company of its capital stock
in an equity financing, either in a private or public transaction, shall not
constitute a Change in Control.

1



--------------------------------------------------------------------------------



 



     (d) “Employment Event” means:

  (i)   the termination of your employment for any reason other than Cause;    
(ii)   a substantial reduction in the scope or nature of your responsibilities,
duties, authorities, position, powers or reporting structure or relationships in
effect immediately prior to a Change in Control (other than for Cause); or    
(iii)   the Company moves your place of employment more than 50 miles from the
location in effect immediately prior to a Change in Control.

     2. Acceleration of Vesting.
     (a) In the event of the occurrence of a Change in Control, the following
percentage of your unvested Awards shall become fully vested and exercisable
effective immediately prior to the closing of the Change in Control:

                  Date of Change in Control   Initial Vesting   Subsequent
Vesting
From May 1, 2009 through May 31, 2009
    0 %     0 %
From June 1 through June 30, 2009
    4-1/6 %     16-2/3 %
From July 1 through July 31, 2009
    8-1/3 %     33-1/3 %
From August 1, 2009 through August 31, 2009
    12-1/2 %     50 %
From September 1, 2009 through September 30, 2009
    16-2/3 %     66-2/3 %
From October 1, 2009 through October 31, 2009
    20-5/6 %     83-1/3 %
On or after November 1, 2009
    25 %     100 %

provided that in the event the Company’s board of directors does not, in
connection with the Change in Control, make provision for all of the Awards to
be assumed, or substantially equivalent Awards to be substituted, by the
acquiring, succeeding or surviving corporation (as the case may be), then the
percentage of the Awards set forth under “Subsequent Vesting” above opposite the
period during which the Change in Control occurred shall become fully vested and
exercisable effective immediately prior to the closing of the Change in Control.
     (b) In the event an Employment Event occurs within six months following the
closing of a Change in Control, the percentage of the Awards set forth under
“Subsequent Vesting” in Section 2(a) above opposite the period during which the
Change in Control occurred shall become fully vested and exercisable effective
immediately upon the occurrence of the Employment Event.
     3. General.
     (a) Nothing in this Agreement is intended, or shall be construed, to
restrict or otherwise limit the Company’s right to terminate your employment
with or without Cause and with or without notice. This Agreement is not a
guarantee of continued employment, it being understood you are and continue to
be employed at will.
     (b) This Agreement shall constitute the sole and entire agreement between
the parties with respect to the subject matter hereof, and supersedes and
cancels all prior, concurrent and/or contemporaneous arrangements,
understandings, agreements and/or discussions, whether written or oral, by or
between the parties regarding the subject matter hereof; provided, however, that
this Agreement is not intended to, and shall not, supersede, affect, limit,
modify or terminate any of the following, all of which shall remain in full
force and effect in accordance with their respective

-2-



--------------------------------------------------------------------------------



 



terms: (i) any written stock or stock option agreements between you and the
Company (except as expressly modified hereby); (ii) the Executive Retention
Agreement entered into between the Company and you as of the date hereof;
(iii) any written agreements between you and the Company concerning
noncompetition, nonsolicitation, inventions and/or nondisclosure obligations;
and (iv) any written agreements between you and the Company that do not relate
to the subject matter hereof.
     (c) You may not assign any rights or delegate any duties or obligations
under this Agreement. The Company shall require its assigns and successors to
assume this Agreement and to agree to perform hereunder in the same manner and
to the same extent that the Company would be required to perform if no such
assignment or succession had taken place. Regardless of whether such an
agreement is executed, this Agreement shall inure to the benefit of, and be
binding upon, the Company’s respective successors and assigns and your heirs,
estate, legatees, executors, administrators, and legal representatives.
     (d) The validity, interpretation, construction and performance of this
Agreement shall be governed by the internal laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles.
     Please indicate your acceptance of this Agreement by signing the enclosed
copy of this Agreement and returning it to me.

            Very truly yours,

SoundBite Communications, Inc.
      By:           Chief Operating Officer and        Chief Financial Officer 
   

Accepted and Agreed:
James A. Milton
                                                                              

-3-